Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application No. 16/638,291 filed on 02/11/2020.
Claims 1-20 have been examined. As per the Preliminary Amendment filed on 02/11/2020 and the Applicant Argument filed on 3/09/2020, claims 1-16 were amended; claims 17-20 were added.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 05/13/2020, 12/20/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Broumas (US 2018/0262344 A1; Hereinafter “Broumas”) in view of Kamal et al. (US 20160086172 A1; Hereinafter “Kamal’”) and further in view of Lian et al. (US 2019/0238342; Hereinafter “Lian”). 
However, none of  Broumas, Kamal, and Lian teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 12, and 16. Broumas teaches a system  that includes a processor, and a memory containing instructions causing the processor to run an operating system with a trusted execution environment (TEE) to generate a certificate signed by a keymaster, to receive from an application, a request subject to the access privilege indicated by the certificate, to identify the (Broumas: figure 1 and figure 6) 
Kamal teaches a mobile device that includes an operating system (OS), and a trusted applications running in a trusted execution environment (TEE) that have access the device's main processor and memory. Kamal also teaches a requesting application executing on the mobile device that requests a TLS key pair in connection with a payment transaction, responds to the request from the trusted execution environment client, and generates a TLS key pair. (Kamal: figure 1) 
Lian teaches an apparatus that includes a processor and a memory, where the processor and the memory are configured to provide a secure execution environment and the memory stores a hardware unique key and a class key. The processor is configured to generate a certificate signing request based on the device public key and the device private key, and generate the device certificate based on the certificate signing request and the certificate signing key. 
The aforementioned references do not explicitly teach or suggest the steps of “a device comprising: a memory configured to store an operating system, wherein the operating system comprises a secure environment comprising a trusted application and at least two device certificates and wherein each of the at least two device certificates is associated with a device key pair enrolled to the device during manufacturing and stored in the memory; and sign the attestation certificate using one of the at least two device certificates with a corresponding device key pair based on the indication of the first device certificate”, as recited in claim 1; and “check availability of the device certificate; sign the attestation certificate using the device certificate with a corresponding device key pair when the device certificate is available; and sign the attestation certificate using a default device certificate with a second corresponding device key pair when the device certificate is unavailable” as recited in claims 12 and 16. As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 270- 4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/L.L.N./            Examiner, Art Unit 2437                                                                                                                                                                                            

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437